                         DISTRICT COURT OF THE UNITED STATES
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                3:18-cv-00403-FDW

DONTRAY COLE,                       )
                                    )
            Plaintiff,              )
                                    )
            vs.                     )
                                    )
                                    )
FNU BENNETTE, et al.,               )
                                    )
            Defendants.             )
___________________________________ )

       THIS MATTER is before the Court on periodic status review following the return of mail

sent to Plaintiff’s listed address as undeliverable and on Defendant Gregory Haynes’ Motion for

Status Update in his Answer to Complaint [Doc. 19].

       Plaintiff’s current address is reported on the docket as Lanesboro Correctional Institution,

P.O. Box 280, Polkton, NC 28135. On May 14, 2019, the Court entered an Order holding that

Plaintiff’s allegations survived initial review against certain Defendants and requiring the Clerk to

mail a summons form to Plaintiff to fill out and return to the Clerk for service of process on

Defendant Prison Health Services. [Doc. 8]. On May 30, 2019, the Court received notice that

this Court’s Order was being returned as undeliverable to Plaintiff and that the Plaintiff had been

released on May 15, 2019. [Doc. 11]. On August 21, 2019, after inadvertently failing to note that

the Plaintiff had been released and with no notification from Plaintiff regarding his new address,

the Court mailed Plaintiff a notice that the N.C. Prison Legal Services may be available to Plaintiff

to assist him with discovery in this case [Doc. 15]. This Notice was returned undeliverable,

without a forwarding address. Again, there was a notation that the Plaintiff had been released on

May 15, 2019. [Doc. 17].
                       A plaintiff has the obligation to notify the Court of an address change. Plaintiff has failed

              to notify the Court of his change in address. Therefore, this action will be dismissed without

              prejudice for failure to prosecute. Accord Walker v. Moak, Civil Action No. 07-7738, 2008 WL

              4722386 (E.D. La. Oct. 22, 2008) (dismissing without prejudice a § 1983 action for failure to

              prosecute under Rule 41(b) of the Federal Rules of Civil Procedure where the plaintiff did not

              notify the court of his new address upon his release from jail).

                       IT IS, THEREFORE, ORDERED that:

                       1.     This action is dismissed without prejudice.

                       2.     The Clerk is directed to terminate the case.

Signed: September 9, 2019




                                                                 2
